The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     February 25, 2014

                                   No. 04-13-00064-CR

                                     Donald AEKINS,
                                        Appellant

                                              v.

                                THE STATE OF TEXAS,
                                      Appellee

                    From the 403rd District Court, Travis County, Texas
                           Trial Court No. D-1-DC-12-904056
                             Brenda Kennedy, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Sandee Bryan Marion, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED. The Appellant’s Motion to Suspend Rule 9.3(b) is hereby GRANTED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court